IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-92,610-01


                    EX PARTE CRAIG ALLEN RODRIGUEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 74334-01-E-WR IN THE 108TH DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                            ORDER

        Applicant entered an open plea of guilty to evading arrest or detention with a motor vehicle,

and was sentenced by a jury to thirty years’ imprisonment. The Seventh Court of Appeals affirmed

his conviction. Rodriguez v. State, No. 07-18-00106-CR (Tex. App. — Amarillo April 24, 2019)

(not designated for publication). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        On February 24, 2021, the trial court entered an order designating issues. The district clerk

forwarded this application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5).

However, the application was forwarded before the trial court made findings of fact and conclusions
of law. We remand this application to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         May 19, 2021
Do not publish